

116 HR 4546 IH: Public Housing Emergency Response Act
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4546IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Ms. Velázquez (for herself, Mr. Nadler, Mrs. Carolyn B. Maloney of New York, Ms. Clarke of New York, Mr. Rose of New York, Ms. Meng, Mr. Engel, Mr. Espaillat, Mr. Serrano, Mr. Jeffries, Miss Rice of New York, Mr. Cárdenas, Mr. Meeks, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize additional monies to the Public Housing Capital Fund of the Department of Housing and
			 Urban Development, and for other purposes.
	
 1.Short titleThis Act may be cited as the Public Housing Emergency Response Act. 2.FindingsThe Congress finds the following:
 (1)Housing is a foundational determinant of health and has been recognized as such since the early days of public health.
 (2)Poor housing conditions contribute to a broad range of infectious diseases, chronic diseases, injuries, childhood development complications, nutrition issues, and mental health challenges.
 (3)The United States Housing Act of 1937 (Public Law 75–412) charges the Department of Housing and Urban Development (HUD) with providing residents with a decent, safe, and affordable place to live, including those that live in public housing.
 (4)While public housing is a federally created program overseen by HUD, the properties are owned and managed at the local level by quasi-governmental public housing authorities under contract with the Federal Government.
 (5)Thus, the public housing program is governed in part by Federal rules and regulations and in part by policies enacted at the local level.
 (6)Passage of the United States Housing Act of 1937 sought to address the needs of low-income people through public housing. At the time of passage of such Act, the Nation’s housing stock was of very poor quality. Public housing was a significant improvement for those who had access to it.
 (7)However, over the years the living conditions in public housing began to deteriorate as the operational needs of the units and costs necessary to remedy major capital deficiencies began to outpace the level of funding provided by the Federal Government and the residents’ rent contributions.
 (8)By 1990, no significant investment in housing affordable to the lowest-income individuals had been made by the Federal Government in more than 30 years.
 (9)In 1998, the enactment of the Quality Housing and Work Responsibility Act of 1998 (title V of Public Law 105–276) prohibited public housing authorities from using any Federal capital funding or operating funding to develop net new housing.
 (10)More than a decade after the enactment of the Quality Housing and Work Responsibility Act of 1998, the number of public housing units nationally began to steadily decline, as more units were torn down than rebuilt.
 (11)With the exception of an infusion of funding from the economic stimulus legislation in 2009—the American Recovery and Reinvestment Act (Public Law 111–5)—Federal capital funding has remained relatively level for more than a decade, despite an increasing backlog in unmet capital needs.
 (12)Today, there are approximately 1.2 million units of public housing across the country receiving Federal funding. The Nation’s largest public housing authority, the New York City Public Housing Authority, houses approximately 380,000 residents in 316 developments across New York City.
 (13)As of April 2019, the national public housing capital repair backlog stood at more than $70 billion.
 (14)In his Budget Request for fiscal year 2020 for the Department of Housing and Urban Development, President Donald Trump requested $0 for the Department’s Public Housing Capital Fund, which continues to be the primary source of funding public housing authorities rely on to address necessary infrastructure upgrades and repairs.
 (15)Federal disinvestment in public housing has forced many residents to live in accelerating substandard living. For example, the New York City Housing Authority has a capital repair backlog of approximately $32 billion. New York City Housing Authority residents suffer from a consistent lack of hot water, insufficient heat during the winter months, rodent and insect infestations, broken elevators, and widespread and recurring lead and mold problems.
 (16)Substandard housing conditions, such as poor ventilation, pest infestations, and water leaks, are directly associated with the development and exacerbation of respiratory diseases like asthma.
 (17)The Centers for Disease Control and Prevention has made clear that no level of lead poisoning is safe. Lead poisoning can result in irreversible brain damage and affects every major bodily system. At high levels, lead poisoning can cause anemia, multi-organ damage, seizures, coma, and death in children. Even with the lowest levels of lead exposure, children experience physical, cognitive, and neurobehavioral impairment as well as lower IQ levels, lower class standing in high school, greater absenteeism, lower vocabulary and grammatical-reasoning scores, and poorer hand-eye coordination relative to other children.
 (18)Exposure to cold indoor temperatures is associated with increased risk of cardiovascular disease. (19)Due to its aging infrastructure, the living conditions in public housing are causing severe health consequences for public housing residents throughout the Nation, including asthma, respiratory illness, and elevated blood lead levels.
 (20)This is a fixable public health crisis. Federal disinvestment in public housing has consequences and aging infrastructure is, in many cases, the root cause of many of these health issues for residents.
 (21)For example, one leading study found that children living in public housing have higher odds of asthma than children living in all types of private housing, even after adjusting for individual risk factors such as minority ethnicity and race, living in a low-income household, and living in a low-income community.
 (22)Therefore, it is necessary to reinvest in public housing, provide the money needed to fulfill outstanding capital needs, and to again ensure that all Americans have a decent home and suitable living environment, as is HUD’s charge.
 3.Authorization of appropriationsThere is authorized to be appropriated for assistance from the Public Housing Capital Fund under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)) $70,000,000,000, which amount shall remain available until expended and, notwithstanding subsections (c)(1) and (d)(2) of such section 9, shall be allocated to public housing agencies based upon the extent of such agencies’ capital need, as determined according to the agencies’ most recent Physical Needs Assessment.
		